Cope, J. delivered the opinion of the Court
Baldwin, J. and Field, C. J. concurring.
The decree in this case must be reversed. The rights of the *351plaintiff cannot be impaired by a sale under the Nesbit judgment. The purchaser at that sale will only acquire the interest of the judgment debtors, and there is no necessity for equitable interference on behalf of the plaintiff. His rights as mortgagee will stand upon the same footing after the sale as they did before. Judgment reversed, and bill dismissed.